Court File No. 06-CV-319424PD1

ONTARIO
SUPERIOR COURT OF JUSTICE

B E T W E E N:

BRIAN PEDLAR

Plaintiff

- and -

MERGE TECHNOLOGIES INCORPORATED and
CEDARA SOFTWARE CORP.

Defendants

MINUTES OF SETTLEMENT



1.   The Defendants shall pay to the Plaintiff within fifteen (15) days hereof:



  a.   the sum of $536,000, less any necessary statutory deductions, on account
of the Plaintiff’s employment claims set forth in the Statement of Claim; and



  b.   the sum of $50,000 (without any deduction) as damages on account of the
Plaintiff’s non-employment related claims set forth in the Statement of Claim.
This amount shall be payable to Paliare Roland, in Trust, subject to the escrow
provisions set forth below.



2.   Within fifteen (15) days of the date hereof, and upon receipt of an account
from Paliare Roland, Cedara Software Corp. shall pay to Paliare Roland the sum
of $90,000 plus Goods and Services Tax.



3.   The Defendants acknowledge and agree that as of the date of these Minutes
of Settlement, they are aware of no facts which would give rise to any complaint
of wrongdoing by the Plaintiff, or cause of action against the Plaintiff by the
Defendants, whether criminal, regulatory or civil.



4.   Within fifteen (15) days, the Defendants shall immediately pay to DLA Piper
Rudnick the sum of US$58,684.03, subject to the Defendants’ verification, on
account of its representation of the Plaintiff in the Class Action and in
respect of the SEC Investigation (as those two terms are defined in the
Statement of Claim in this proceeding).



5.   The Defendants shall pay or resolve all future accounts rendered by the
Plaintiff’s counsel in respect of the representation of the Plaintiff in the
Class Action and/or the SEC Investigation within 30 days of those accounts being
rendered.



6.   Subject to the satisfaction of the Defendants’ obligations under these
Minutes of Settlement, and subject to the further provisions set forth below,
the Plaintiff releases the Defendants from all claims, actions, causes of
action, suits or demands of any kind (“Claims”) that he has or may have against
the Defendants, or their respective officers, directors, employees, affiliates,
subsidiaries, or insurers arising up to the date of these Minutes of Settlement,
in respect of the matters claimed or which could have been claimed in this
proceeding and which arise from his employment with the Defendants; for clarity,
however, this shall not include Claims, if any, related to the Class Action (as
that term is defined in the Statement of Claim).



7.   The parties agree to maintain in confidence the fact of the settlement of
this proceeding, and all of its terms, subject to any disclosure of the fact of
the settlement or its terms that may be required by law (including without
limitation arising as a result of regulatory requirements or as part of the
parties’ disclosure obligations in any proceedings) or to the parties’
respective legal and financial advisors, and in the case of the Plaintiff, to
his spouse.



8.   Upon completion of the Defendants’ obligations under paragraphs 1 and 2 of
these Minutes of Settlement, and subject to the provisions set forth below, the
Plaintiff agrees to provide reasonable cooperation in the Sidley Investigation
(as that term is defined in the Statement of Claim), and in an investigation
being carried out by the special litigation committee of the Defendant Merge
Technologies Incorporated’s board of directors (the “Litigation Committee
Investigation” and the “Litigation Committee”, respectively). Without
limitation, such cooperation shall include:



  a.   Making himself available for interviews in Chicago, IL, Washington, DC,
or Toronto, ON (as the relevant participants may agree) in respect of the above
investigations on or before April 30, 2007 on such dates as may be convenient
for the Plaintiff, Sidley Austin LLP and the Litigation Committee’s counsel;



  b.   Producing copies of any documents in his possession that are relevant to
the Sidley Investigation or the Litigation Committee Investigation as may be
required by Sidley Austin LLP or the Litigation Committee (subject to any claims
of privilege that he may assert); and



  c.   Responding to questions put to him in any such interviews to the best of
his knowledge, information and belief (subject to any claims of privilege which
he may assert).



9.   The parties agree that Paliare Roland shall hold the funds payable pursuant
to paragraph 1(b) of these Minutes in escrow until the earlier of:



  a.   Confirmation by Stikeman Elliott LLP as to the completion of the initial
two business days of the interviews contemplated in paragraph 9(a), above (or
such lesser amount of time as Sidley Austin LLP and the Litigation Committee may
require); and



  b.   April 30, 2007.



10.   As a condition to the Plaintiff cooperating in the Sidley Investigation
and the Litigation Committee Investigation, the Defendants agree that:



  a.   The Plaintiff will be entitled to be represented by counsel in respect of
any meetings or interviews (whether in person or by telephone or other
electronic means) in the Sidley Investigation and the Litigation Committee
Investigation;



  b.   The Defendants will pay all reasonable accounts that the Plaintiff’s
counsel renders in representing him in respect of the Sidley Investigation and
the Litigation Committee Investigation within 30 days of those accounts being
rendered;



  c.   The Defendants will reimburse the Plaintiff for all reasonable expenses
he incurs in cooperating with the Sidley Investigation and the Litigation
Committee Investigation within 30 days of the Plaintiff submitting such expenses
for reimbursement. For clarity, such amounts shall not include any compensation
for the Plaintiff’s time in participating in these investigations;



  d.   The Defendants will hold in confidence all information that Pedlar
provides in the course of the Sidley Investigation and the Litigation Committee
Investigation except as may be required by law; and



  e.   The Defendants will obtain an undertaking from Sidley Austin LLP
(“Sidley”) that neither Sidley nor any person or organization participating in
the Sidley Investigation will disclose any information they obtain from the
Plaintiff in the course of the Sidley Investigation except to Merge
Technologies, Incorporated’s board of directors, any committee of the board, or
the Defendants’ professional legal and financial advisors, in respect of any
inquiry from a securities regulator or as may be required by law.



11.   The parties agree that they will not disparage one another in the future;
provided, however, that this term shall have no impact on the parties’
obligation to provide true and accurate testimony and information in any
proceedings (including the Class Action) and in the SEC Investigation, the
Sidley Investigation and the Litigation Committee Investigation. The Defendants
will provide the Plaintiff with advance notification of any filings or public
written communications that they intend to make that reference the Plaintiff,
and will provide him with an opportunity to comment thereon.



12.   The Plaintiff will maintain in confidence all confidential information
which he acquired during his employment with the Defendants, and will not
disclose any such information to any third party except as may be required by
law, or as may result from his participation in the investigations and
proceedings described in these Minutes of Settlement. The Plaintiff will not use
for his own benefit or that of a third party any such information learned during
the course of his employment other than confidential information which becomes
public knowledge.



13.   Nothing herein shall have any impact on the Defendants’ obligation to
indemnify the Plaintiff, or the terms of the Defendants’ indemnities in favour
of the Plaintiff provided by statute and under the Defendants’ articles and/or
by-laws.



14.   The Plaintiff agrees to indemnify the Defendants in respect of any amounts
that the Defendants become obliged to pay to any taxing authority if it is
subsequently determined that the Defendants should have withheld any greater
amount from the payments set out herein.



15.   Upon completion of the Defendants’ obligations under paragraphs 1 and 2 of
these Minutes of Settlement, the Defendants shall be at liberty to (and shall
forthwith) obtain an order dismissing this action without costs. The Plaintiff
consents to the Defendants’ counsel signing all necessary documents on his
behalf that are necessary to obtain the order.



16.   The parties agree that nothing herein shall constitute an admission by any
party of liability to the other, which the parties agree is expressly denied.



17.   The Defendants shall pay the mediator’s account in this matter.

Dated at Toronto, this 22nd day of February, 2007

     

Brian Pedlar

1

     

Merge Technologies, Inc.

Per:

I have authority to bind the corporation

     

Cedara Software Corp.

Per:

I have authority to bind the corporation

651046_1.DOC

2